CLARK, Circuit Judge
(dissenting).
The statute here, it seems to me, is far from having one unambiguous meaning; and the interpretation of compensation paid “only on completion” of the services, when coupled with the reference to “any taxable year” as applicable to receipts over several years, seems strained, particularly in the light of the background and purpose of the legislation. Consequently I agree with the views so well stated by Judge Hincks below, D.C., 71 F.Supp. 551, which accord with those of the Tax Court and the Treasury Regulations.